



EXHIBIT 10.3


VASCULAR SOLUTIONS, INC.


RESTRICTED STOCK AWARD AGREEMENT

        This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made this
_____ day of _____, _____, by and between Vascular Solutions, Inc., a Minnesota
corporation (the “Company”) and _____, an individual resident of _____, _____
(“Participant”).

        1.    Award.   The Company hereby grants to Participant a restricted
stock award of _____ shares (the “Shares”) of Common Stock, par value $.01 per
share, of the Company according to the terms and conditions set forth herein and
in the Vascular Solutions Stock Option and Stock Award Plan (the “Plan”). The
Shares are Restricted Shares granted under Section 15 of the Plan. A copy of the
Plan will be furnished upon request of Participant. With respect to the Shares,
Participant shall be entitled at all times on and after the date of issuance of
the Shares to exercise the rights of a stockholder of Common Stock of the
Company, including the right to vote the Shares and the right to receive
dividends on the Shares.

        2.    Vesting.   Except as otherwise provided in this Agreement, the
Shares shall vest in accordance with the following schedule:

Anniversary of the
Date of Grant

--------------------------------------------------------------------------------

Percentage of Shares Vested

--------------------------------------------------------------------------------

Second   50%   Third  75%  Fourth  100% 


Notwithstanding the vesting schedule above, all of the Shares shall vest upon a
Change in Control (as defined below) of the Company. The Company shall notify
the Participant in writing of this vesting within 10 days of the Change in
Control.

        (a)    A “Change in Control” shall mean:

          (i)    A change in control of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
whether or not the Company is then subject to such reporting requirement;


          (ii)    Any “person” (as such term is used in Sections 13(d) and 14(d)
of the Exchange Act) (other than any employee benefit plan of the Company or any
entity which reports beneficial ownership of the Company’s outstanding
securities on Schedule 13G pursuant to Rule 13d-1 under the Exchange Act) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act)
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
securities;



 

--------------------------------------------------------------------------------


          (iii)    The Continuing Directors (as defined below) cease to
constitute a majority of the Company’s Board of Directors; provided that such
change is the direct or indirect result of a proxy fight and contested election
or elections for positions on the Board of Directors;


          (iv)    The shareholders of the Company approve: (1) any consolidation
or merger of the Company in which the Company is not the continuing or surviving
corporation or pursuant to which shares of Company stock would be converted into
cash, securities, or other property, other than a merger of the Company in which
shareholders immediately prior to the merger have the same proportionate
ownership of stock of the surviving corporation immediately after the merger;
(2) any sale, lease, exchange, or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company; or (3) any plan of liquidation or dissolution of the Company; or


          (v)    The majority of the Continuing Directors (as defined below)
determine in their sole and absolute discretion that there has been a Change in
Control of the Company.


        (b)    “Continuing Director” shall mean any person who is a member of
the Board of Directors of the Company, while such person is a member of the
Board of Directors, who is not an Acquiring Person (as defined herein) or an
Affiliate or Associate (as defined herein) of an Acquiring Person, or a
representative of an Acquiring Person or any such Affiliate or Associate, and
who:

          (i)    was a member of the Board of Directors on the date of this
Agreement as first written above; or


          (ii)    subsequently becomes a member of the Board of Directors, if
such person’s initial nomination for election or initial election to the Board
of Directors is recommended or approved by a majority of the Continuing
Directors. For purposes of this Section, “Acquiring Person” shall mean any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
who or which, together with all Affiliates and Associates of such person, is the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities, but shall not include the Company, any subsidiary of the
Company, or any employee benefit plan of the Company, or of any subsidiary of
the Company, or any entity holding shares of common stock organized, appointed,
or established for, or pursuant to the terms of, any such plan; and “Affiliate”
and “Associate” shall have the respective meanings described to such terms in
Rule 12b-2 promulgated under the Exchange Act.


        3.    Restrictions on Transfer.   Until the Shares vest pursuant to
Section 2 or Section 4 hereof, none of the Shares may be pledged, alienated,
attached or otherwise encumbered, and any purported pledge, alienation,
attachment or encumbrance shall be void and unenforceable against the Company,
and no attempt to transfer the Shares, whether voluntary or involuntary, by
operation of law or otherwise, shall vest the purported transferee with any
interest or right in or with respect to the Shares.


2

--------------------------------------------------------------------------------


        4.    Forfeiture.   If Participant ceases to be an employee of the
Company or its subsidiaries for any reason, including termination, death or
disability, prior to vesting of the Shares pursuant to Section 2 hereof, all of
Participant’s rights to all of the unvested Shares shall be immediately and
irrevocably forfeited. Upon forfeiture, Participant will no longer have any
rights relating to the unvested Shares, including the right to vote the Shares
and the right to receive dividends declared on the Shares.

        5.    Distributions and Adjustments.

        (a)    If any Shares vest subsequent to any change in the number or
character of the Common Stock of the Company (through any stock dividend or
other distribution, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares, or otherwise), Participant shall receive upon
such vesting the number and type of securities or other consideration which
Participant would have received if such Shares had vested prior to the event
changing the number or character of the outstanding Common Stock.

        (b)    Any additional shares of Common Stock of the Company, any other
securities of the Company and any other property (except for regular cash
dividends or other cash distributions) distributed with respect to the Shares
prior to the date or dates the Shares vest shall be subject to the same
restrictions, terms and conditions as the Shares to which they relate and shall
be promptly deposited with the Secretary of the Company or a custodian
designated by the Secretary.

        6.    Miscellaneous.

        (a)    Issuance of Shares.   The Company shall cause the Shares to be
issued in the name of Participant, either by book-entry registration, if
available, or issuance of a stock certificate or certificates evidencing the
Shares, which certificate or certificates shall be held by the Secretary of the
Company or the stock transfer agent or brokerage service selected by the
Secretary of the Company to provide such services for the Plan. The Shares shall
be restricted from transfer and shall be subject to an appropriate stop-transfer
order. If any certificate is used, the certificate may bear an appropriate
legend referring to the restrictions applicable to the Shares. Participant
hereby agrees to the retention by the Company of the Shares and, if a stock
certificate is used, agrees to execute and deliver to the Company a blank stock
power with respect to the Shares as a condition to the receipt of this award of
Shares. After any Shares vest pursuant to Section 2 or Section 4 hereof, and
following payment of the applicable withholding taxes pursuant to Section 6(b)
of this Agreement, the Company shall promptly cause to be issued a certificate
or certificates, registered in the name of Participant or in the name of
Participant’s legal representatives, beneficiaries or heirs, as the case may be,
evidencing such vested whole Shares (less any shares withheld to pay withholding
taxes) and shall cause such certificate or certificates to be delivered to
Participant or Participant’s legal representatives, beneficiaries or heirs, as
the case may be, free of the legend or the stop-transfer order referenced above.
The value of any fractional Shares shall be paid in cash at the time
certificates evidencing the Shares are delivered to Participant.


3

--------------------------------------------------------------------------------


        (b)    Income Tax Matters.

          (i)    In order to comply with all applicable federal or state income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal or state payroll, withholding,
income or other taxes, which are the sole and absolute responsibility of
Participant, are withheld or collected from Participant.


          (ii)    In accordance with the terms of the Plan, and such rules as
may be adopted by the Board or any Committee of the Board under the Plan,
Participant may elect to satisfy Participant’s federal and state income tax
withholding obligations arising from the receipt of, or the lapse of
restrictions relating to, the Shares, by (i) delivering cash, check (bank check,
certified check or personal check) or money order payable to the Company, (ii)
having the Company withhold a portion of the Shares otherwise to be delivered
having a fair market value (as determined under Section 5 of the Plan) equal to
the amount of such taxes, or (iii) delivering to the Company shares of Common
Stock already owned by Participant having a fair market value (as determined
under Section 5 of the Plan) equal to the amount of such taxes; provided that
the alternatives in clauses (ii) and (iii) above shall be subject to the
discretion of the Board or any Committee of the Board, as the case may be. The
Company will not deliver any fractional Shares but will pay, in lieu thereof,
the fair market value (as determined under Section 5 of the Plan) of such
fractional Shares. Participant’s election must be made on or before the date
that the amount of tax to be withheld is determined.


        (c)    Plan Provisions Control.   In the event that any provision of the
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan, the terms of the Plan shall control.

        (d)    No Right to Employment.   The issuance of the Shares shall not be
construed as giving Participant the right to be retained in the employ, or as
giving a director of the Company or any of its subisidiaries the right to
continue as a director, of the Company or any subsidiary, nor will it affect in
any way the right of the Company or its subsidiaries to terminate such
employment or position at any time, with or without cause. In addition, the
Company or its subsidiaries may at any time dismiss Participant from employment,
or terminate the term of a director of the Company or any subsidiary, free from
any liability or any claim under the Plan or the Agreement. Nothing in the
Agreement shall confer on any person any legal or equitable right against the
Company or any subsidiary, directly or indirectly, or give rise to any cause of
action at law or in equity against the Company or any subsidiary. The Award
granted hereunder shall not form any part of the wages or salary of Participant
for purposes of severance pay or termination indemnities, irrespective of the
reason for termination of employment. Under no circumstances shall any person
ceasing to be an employee of the Company or any subsidiary be entitled to any
compensation for any loss of any right or benefit under the Agreement or Plan
which such employee might otherwise have enjoyed but for termination of
employment, whether such compensation is claimed by way of damages for wrongful
or unfair dismissal, breach of contract or otherwise. By participating in the
Plan, Participant shall be deemed to have accepted all the conditions of the
Plan and the Agreement and the terms and conditions of any rules and regulations
adopted by the Board or any Committee of the Board, as the case may be, and
shall be fully bound thereby.


4

--------------------------------------------------------------------------------


        (e)    Governing Law.   The validity, construction and effect of the
Plan and the Agreement, and any rules and regulations relating to the Plan and
the Agreement, shall be determined in accordance with the internal laws, and not
the law of conflicts, of the State of Minnesota.

        (f)    Securities Matters.   The Company shall not be required to
deliver Shares until the requirements of any federal or state securities or
other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.

        (g)    Severability.   If any provision of the Agreement is or becomes
or is deemed to be invalid, illegal or unenforceable in any jurisdiction or
would disqualify the Agreement under any law deemed applicable by the Board or
any Committee of the Board, as the case may be, such provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Board or such
Committee, materially altering the purpose or intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or the
Agreement, and the remainder of the Agreement shall remain in full force and
effect.

        (h)    No Trust or Fund Created.   Neither the Plan nor the Agreement
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or its subsidiaries and Participant
or any other person.

        (i)    Headings.   Headings are given to the Sections and subsections of
the Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.













5

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Company and Participant have executed this
Restricted Stock Award Agreement on the date set forth in the first paragraph.

  VASCULAR SOLUTIONS, INC.       By:       

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------

      [Participant]          

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------
















6

--------------------------------------------------------------------------------